201 F.2d 171
53-1 USTC  P 9149
GORDON'S ESTATE et al.v.COMMISSIONER OF INTERNAL REVENUE.
No. 11569.
United States Court of Appeals Sixth Circuit.
Dec. 5, 1952.

Timothy S. Hogan, Cincinnati, Ohio, for petitioner.
Charles S. Lyon, Ellis N. Slack, Mason B. Leming, Lyman G. Friedman, and L. W. Post, Washington, D.C., for respondent.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This petition for review of the decision of the Tax Court of the United States, upholding a determination of the Commissioner of Internal Revenue of a deficiency in the income tax of the petitioner's decedent for the year 1946, has been duly considered on the record and on the oral arguments and briefs of the contending attorneys:


2
From all of which it appears that, for the reasons stated in the opinion of the United States Tax Judge reviewed by the Tax Court of the United States and upon the authority of the opinion of this court in Gilken Corporation v. Commissioner of Internal Revenue, 6 Cir., 176 F.2d 141, 144, 145, and cases there cited, the Tax Court correctly held that, in accordance with a contract to lease with privilege of purchase of certain property owned by petitioner's decedent, the sum of $25,000 was received by decedent under a claim of right with no provision for its repayment and no restriction as to its use, and such amount was includible in the taxable income of petitioner's decedent for the year in which she received it;


3
The decision of the Tax Court is accordingly affirmed.